UNITED STATES COURT OF APPEALS
                                    TENTH CIRCUIT
                            Byron White United States Courthouse
                                     1823 Stout Street
                                  Denver, Colorado 80257
                                      (303) 844-3157
Patrick J. Fisher, Jr.
       Clerk

                                         January 31, 2001


       TO: ALL RECIPIENTS OF THE ORDER AND JUDGMENT

       RE: 00-5155, Shaffer v. Boone
           Filed on January 10, 2001

              On page three, last paragraph on the page, the decision states that a copy of
       the district court’s June 21, 2000 order would be attached. The order was omitted
       in error when the decision was filed. The order and judgment is corrected to include
       the June 21, 2000 order as an attachment.

               A copy of the corrected order and judgment is attached.

                                                    Sincerely,

                                                    Patrick Fisher, Clerk of Court


                                                    By:     Keith Nelson
                                                            Deputy Clerk




       encl.
                                                                          F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                     UNITED STATES COURT OF APPEALS                       JAN 10 2001

                                   TENTH CIRCUIT                       PATRICK FISHER
                                                                               Clerk


 DOUGLAS C. SHAFFER,

                Petitioner-Appellant,                    No. 00-5155
           v.                                                N.D. Okla.
 BOBBY BOONE, Warden,                             (D.C. No. 96-CV-1141-K)

                Respondent-Appellee.


                             ORDER AND JUDGMENT          *




Before BALDOCK , HENRY , and LUCERO , Circuit Judges.             **




       Douglas Shaffer, a state prisoner proceeding pro se, seeks a certificate of

appealability (“COA”) after the district court dismissed his 28 U.S.C. § 2254

habeas petition.   See 28 U.S.C. § 2253(c)(1)(A) (providing that a COA is a

necessary predicate to any appeal from a final order in a § 2254 proceeding).


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

       **
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument.
Because Mr. Shaffer has not “made a substantial showing of the denial of a

constitutional right,”   id. § 2253(c)(2), this court denies his request for a COA and

dismisses this appeal.

       Mr. Shaffer was convicted of second-degree felony murder after prior

conviction of two or more felonies. He was sentenced to sixty years’

imprisonment. In his habeas petition, together with his amended petitions, Mr.

Shaffer raised eleven grounds of error: (1) ineffective assistance of trial counsel;

(2) violation of the Sixth Amendment’s confrontation clause through the

admission of a nontestifying codefendant’s confession; (3) reversible error

resulting from the prosecutor’s comments regarding Mr. Shaffer’s Fifth

Amendment right to remain silent; (4) denial of due process through the

prosecutor’s improper closing argument; (5) ineffective assistance of appellate

counsel; (6) violation of the Fifth Amendment through the trial court’s

instructions; (7) failure of the information to state all the essential elements of the

underlying crime; (8) erroneous sentence enhancement; (9) the state court’s lack

of subject matter jurisdiction; (10) actual innocence of past convictions

considered at sentencing; and (11) violation of due process through extension of

leniency to Mr. Shaffer’s codefendant in exchange for her testimony against him.

The district court denied the first four claims on the merits; dismissed claims five,

six, eight, ten, and eleven as procedurally barred absent prejudice or fundamental


                                            -2-
miscarriage of justice; and denied claims seven and nine as not cognizable in

federal habeas. This appeal followed.

      We construe Mr. Shaffer’s allegations liberally, pursuant to    Haines v.

Kerner , 404 U.S. 519, 520-21 (1972). After a careful review of the record and the

applicable case law, we conclude that Mr. Shaffer fails to make a substantial

showing of the denial of a constitutional right as required under 28 U.S.C. §

2253(c)(2) for a COA. Specifically, Mr. Shaffer fails to demonstrate “reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.”   Slack v. McDaniel , 120 S. Ct. 1595, 1604 (2000). Because

we agree with the district court’s well-reasoned assessment of the issues

presented on appeal, we decline to duplicate the same analysis here.

      Accordingly, for substantially the same reasons set forth in the district

court’s June 21, 2000, Order, a copy of which is attached, we DENY Mr.

Shaffer’s motion for a COA and DISMISS his appeal.



                                                 Entered for the Court,



                                                 Robert H. Henry
                                                 Circuit Judge




                                           -3-
Attachment not available electronically.